OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                                AUSTIN




Ronorabls mwry nInea
state Rlghwap CounisrloLter
Texau H&hwaymprtaent
Austin, Texar
bar slrt




                                                 letter  of feptem-
bbr,ZO, 1939,       In 3rhioh                  O~lUiOll af this
Departaent      reaatl                          tha “tats Eighwa~
Departnent      to 124p                         p 3ulem.    xn this
conneotlon      we quo                          raeraphs. frola your


                                         sloa ems apg-ox-
                                          of alacloa, Texas;
                                          sits and the ex-      .
                                           Stab, reackan




                                          but they use ex-



       mcmt   of :?tate,xould Li’ieto know it there is
       any law t~hlchwouid prevent the Ylehwey Tepart-
       6zant’frcmelther   putting 0;~a light coat 0r
       asphalt or oiling t;cesestreets   to eliainate
       the duet at a smll expenditure of ooneg, the
       OOet of which I fed          be saved in one
                              u:oould
       year*8 time in pmteoting the tield e:q~ipmimt
       rroa the quat rhioh now is 60 bad.*
Eonorable Harry Hines, Pago Z


            The statutes appliaable to the situatEon quoted
 are aontained In Sections'1 and la ot Title 116 of”Vernon~s
Annotated Civil Statutes. Artiole 6673 or said Chapter.
 provides that  the,ai&wap Cosmlssion shall maintain the '.
 various state highways isTexas and that the Cosmlsnio~
 shall use the automobile registration fees in the stats
Highway pund fbr the ~intenaaoe ot such highways, provid-
.~lngfunher that the Coma.fssfon"shall divert the sme to'
.BO other use unless the Conmission shall be without auf-
 ficient funds trofiother sources to zest Federal aid to
 roads in Texas, and in such ease the Comniaaion is author-
 lssd by resolution to transrer 8 auiricient aFount tram
 such Pund to imtoh eald Federal aid."

          Artiole 6674 provides for the opsre&ing expenses
of the aighvay Departrmnt 8nu'reads as folloss:

           *The ~Legislature shall sake appropriations
     ior the uaintensnoe and funning expenses or the
     dagartment,   fix the ~conpensatfonor the ~!ighway~’
     Engineer and all other employees of the Depart-
     sent, and detetine the number of such employees;
     snd shell.fix the oompansation of the aembers or
     the ConmIssion at not eioeadlng Twenty-fits Hun-
     dtsd'Dollar8 (~2,500.OO) pay asnun. The 2oard
     at Control shall nake contracts ror equlpxent
     and supplies (including seals and number plates)
     requiredby law in the adminMxatlon ot the re-
     &&ration     of llcensed.vehioles, and in the op-
     eration of said Departcent. All money berein
     authorized to be appropriated for the oreration,
     of the department and the purchase of equipment
     shall be paid from the State iiigmay Fund, and
     the remlader or mid-fund ohall be expended by
     the COILJU~SB~O~ for the rurtterance of $blio
     road cocstruotion and the eutablishzent of a
     system of State Highways as herein ?rovidsd."
     ,(Uphasis ours)
          Artiole 6674a derbies   the term whl@nmy* 8s 'any
public road or thorouqhrare or section thereof, and any
bridge, culvert or other aeoessary structure appertaining
thereto." Article 6074e relates to appropriations fron the
Highway Fund and provides that the Eoneys deposited in aaid
fund,shall be subject to appropriation for the speoifio pur-
pose of the.inprovecmt of the aystea.of State highws~ysby the
State Bishway Department. Artiole    66749, Seotion 4, pro.vldes
Honorable Harry bnes,    Fage 3


ior improvezente which are under the,control OS the State
iiighway Dspartment, all of which relate to the maintenance
and oonstruction of highways. Artiole 66%~; Sec~tion5,
relates to ap;;roprlationsfrom the State Kighway Fund, and
in line with prevloua Articles quoted, providea thatithe
fund aheU'be ~subject to appropriation by the Legislature
ior ths~sptciflc purpooae of the lmprovereentof the system
oi State Eiighwap.
            Article 6674q, Section 6, relates to the alloaatioh
or rude    rrim the gasolfne tax, and makes a elml.larprdvlsion
 as to appropriation.

           Ths highway section of the appropriation blll~pass-
 ed by the%Regular,Session of the 46th Leglalatur'e,after
 8etting out the speolflc appropriation Items, 'provides~that,
 the funds ahall 54 Raid out on uarrants issued by the Camp-
:troller~1~accordance with the proritllonsof Chapter 1,
 Tit14 116, R4vised Civil ,Statutee,1925, and~contlnoes aa
 r0um8 :
            -. . . and provided rarther, that all ruuda
      or balanoea or runda~on hand Sbptamber 1, 1939,
      and all funds ooming into the stat4 Highway Lund.
      andderived     from registration rees or iron other
      400raea,   artar  deducting the total or the spebir-
       so appropriations herein zsde, are hereby.appro-
       prlateii to the Stat.0Eighway Dapart;rentroar the
       establiakent or a oystan or atate Hi.ghvz,ya  and
       the conatruotion   and maintename thereof, as con-
       tercplatedand set fukth In said Chspter 1, Title
      .116, and Chapter 106, ceneral Lass of the Eemar
       Session of the 39th Legislature,   r.ndamembents
       therato,"
            You will.note that no provision or the etstutee
 or appropriation bill authorizes the Ei$iway Repartaent to
expend fundo tar any purr.ose other than the construction
or %a$ntenanoe or the spstez of Stats Elqhrrciys,ot the State
of Texas.  on the oontrary, the Leglalature &as.speciried,
both in the statute8 and in the appropriation bill   that the
funda shalJ..be'expended for this r,urpose alone, and by
clear unequivocal language has thus prohibited the expendi-
ture of uoneye in the ?tate Righway fund for any other pur-
poee, ragardless or how laudable it might be.
Uonorablo Harry III+8 , Fags


           It ia; therefure,  the 6pinion of thl8 Departrrjsnt
that  the Tsaafi Hi&may Deparbent    Is without authority  to
improts the str84ts   at Carp Huleu,   einoe they do not OOBII
prim   a part 0r the syet4m 0r highway8 or this State.


                                        Yours rem truly

                                   ,’          .._\, -.
                                       ._.-._ _.A. ,’

                                   iY15k c Asr~sttint
                                                0s~ Carlto